


110 HR 3193 IH: Access to Community Pharmacy

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3193
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. Deal of Georgia
			 (for himself, Mr. Barton of Texas, and
			 Mr. Buyer) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to
		  establish a minimum State dispensing fee for covered outpatient multiple source
		  drugs under the Medicaid Program, to modify the application of the average
		  manufacturer price (AMP) methodology to drug rebates, to eliminate the State
		  option to increase the cap amount on the equity asset test for individuals’
		  eligibility for long-term care assistance under such program, and to extend an
		  SSI asset verification demonstration to Medicaid.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Community Pharmacy
			 Preservation Act of 2007.
		2.Dispensing fees
			 for Medicaid covered outpatient drugs
			(a)In
			 generalSection 1927(e) of
			 the Social Security Act (42 U.S.C. 1396r–8(e)) is amended by adding at the end
			 the following new paragraph:
				
					(6)Dispensing
				fees
						(A)In
				generalA State which provides medical assistance for covered
				outpatient drugs shall pay a dispensing fee for each covered outpatient drug
				that is dispensed, in accordance with this paragraph. A State may vary the
				amount of such dispensing fees, including taking into account the special
				circumstances of pharmacies that are serving rural or underserved areas or that
				are sole community pharmacies, so long as such variation is consistent with
				subparagraph (B).
						(B)Minimum
				dispensing fee payment for multiple source drugsA State shall establish a dispensing fee
				under this title for a covered outpatient drug that is a multiple source drug
				described in paragraph (4) (whether or not it may be an innovator multiple
				source drug) in an amount that is not less than $8 per prescription unit. The
				Secretary shall define what constitutes a prescription unit for purposes of the
				previous
				sentence.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect with respect to a State on the later of
			 (1)—
				(1)the date that is 3
			 months after the date of the enactment of this Act; or
				(2)the date that is 3
			 months after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act.
				3.Improving State
			 flexibility in pharmacy reimbursement
			(a)In
			 generalSection 1927(e)(5) of the Social Security Act (42 U.S.C.
			 1396r–8(e)(5)) is amended by striking 250 percent and inserting
			 300 percent.
			(b)Variance
			 permitted in application of average manufacturer priceSuch
			 section is further amended by adding at the end the following: Nothing
			 in this paragraph shall be construed as preventing a State from varying the
			 amount paid different pharmacies for such a product, including taking into
			 account the special circumstances of pharmacies that are serving rural or
			 underserved areas or that are sole community pharmacies..
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008.
			4.Elimination of
			 State option to increase cap amount on individuals’ equity asset test for
			 eligibility for long-term care assistance under Medicaid
			(a)In
			 generalSection 1917(f)(1) of the Social Security Act (42 U.S.C.
			 1396p(f)(1)) is amended by striking subparagraph (B).
			(b)Conforming
			 amendmentsSuch section is further amended—
				(1)in subparagraph
			 (A), by striking subparagraphs (B) and (C) and inserting
			 subparagraph (B);
				(2)by
			 redesignating subparagraph (C) as subparagraph (B); and
				(3)in subparagraph
			 (B), as so redesignated, by striking dollar amounts and
			 inserting dollar amount.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who are determined eligible for medical assistance with respect to
			 nursing facility services or other long-term care services based on an
			 application filed on or after the date of the enactment of this section.
			5.Extension of SSI
			 asset verification demonstration to Medicaid
			(a)In
			 generalSubject to subsection
			 (b), the Secretary of Health and Human Services shall collaborate with the
			 Commissioner of Social Security to provide for the use, for purposes of
			 verifying financial eligibility for medical assistance under State plans under
			 title XIX of the Social Security Act, of the system administered by the
			 Commissioner (under section 1631(e)(1)(B)(ii) of such Act, 42 U.S.C.
			 1383(e)(1)(B)(ii)) under which the Commissioner may obtain information held by
			 financial institutions in order to verify eligibility for benefits under title
			 XVI of such Act.
			(b)LimitationFor
			 purposes of this section, use of the system described in subsection (a), and
			 the information obtained through such system, shall be limited to
			 determinations of eligibility for medical assistance in States in which such
			 system is being used by the Commissioner to verify eligibility for benefits
			 under such title XVI.
			(c)Sharing by
			 commissioner of information obtained from financial
			 institutionsNotwithstanding the Right to Financial Privacy Act
			 of 1978 (12 U.S.C. 3401 et seq.) or any other provision of law, information
			 obtained by the Commissioner from financial institutions under the system
			 described in subsection (a) may, for purposes of carrying out this section, be
			 shared with the agencies of the State specified in subsection (b) which are
			 administering the plans of such States under title XIX of the Social Security
			 Act.
			
